Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed April 16, 2021 has been received, Claims 1-20 are currently pending.

Affidavit
The affidavit under 37 CFR 1.132 filed April 16, 2021 is insufficient to overcome the rejection of claim 1-20 based upon Dua (US 2012/0279260) in view of Huffa (US 2012/0234052), and in further view of Cournoyer (US 4,891,985) and Dua (US 2012/0279260), Huffa (US 2012/0234052), and Cournoyer (US 4,891,985), in view of Dojan (US 2011/0088282) as set forth in the last Office action because: The facts presented are not germane to the rejection at issue. Further, it refer(s) only to the prior art as previously applied and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Huffa (US 2012/0234052), and in further view of Cournoyer (US 4,891,985).
Regarding Claim 1, Dua discloses a shoe upper (300) for a shoe, comprising: a base area (302) manufactured as a one-piece knitted fabric (110; para.22) extending from a forefoot portion to a heel portion (as seen in Fig.11), wherein the base area comprises a weft-knitted yarn layer (111) and a synthetic filament layer (114 of 110; Fig.6A, para.31) coupled to the weft-knitted yarn layer (para.27), the base area having a support area (i.e. medial & lateral sides of 300) having a first plurality of apertures (i.e.  Dua does not specifically teach that the synthetic filament is a monofilament and a characteristic of the first apertures is different than the characteristic of the second apertures. However, Huffa teaches a knit upper which may be formed of natural or synthetic fibers/filament created as a monofilament yarn or a multifilament yarn, in order to impart a variety of physical properties such as strength, stretch, recovery, fit, and durability (para.47); and the knit upper (Abstract) having apertures, with a characteristic of first apertures (163 or 164) being different than a characteristic of second apertures (164 or 163)(para.68; Fig.9 & 11)
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Huffa, as a simple substitution of one well known type of yarn for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the base layer of Dua, to include a plurality of apertures with different sizes, as taught by Huffa, in order to provide a knit material that assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear.
Modified Dua also does not disclose wherein only synthetic monofilament of the synthetic monofilament layer is disposed across the plurality of first apertures and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the apertures of Dua, to be located in the face layer such that the back layer spans the apertures, as taught by Cournoyer, in order to provide a knit material that not only assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear, but also provides a durable knit upper by stabilizing the aperture such that it does not deform from its desired shape and does not allow for debris to freely enter the shoe when the footwear is being worn. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads 

Regarding Claim 2, Huffa further teaches a shoe upper of claim 1, wherein the characteristic is aperture diameter and wherein a diameter of the plurality of first apertures (163) is smaller than a diameter of the plurality of second apertures (164)(para.68).

Regarding Claim 3 and 7, When in combination Dua and Huffa teach a shoe upper of claim 1, wherein the characteristic is aperture density and wherein the density of the plurality of first apertures (164 of Huffa) in the support area (of Dua) is smaller than the density of the plurality of second apertures (163 of Huffa) in the second area (of Dua)(para.68 of Huffa).
Regarding Claim 4, Dua discloses a shoe upper of claim 1, wherein the monofilament layer is knitted to the weft-knitted yarn layer (para.22).
Regarding Claim 5, Dua discloses a shoe upper of claim 1, wherein the support area comprises a lateral area (i.e. medial & lateral sides of 300; Fig.11).
Regarding Claim 6, Dua discloses a shoe upper of claim 1, wherein the support area comprises a medial area (i.e. medial & lateral sides of 300; Fig.11).

Regarding Claim 8, Dua discloses an article of footwear, comprising: a sole; and an upper coupled to the sole (as seen in Fig.11), the upper comprising: a base area (302) manufactured as a one-piece knitted fabric (110; para.22) extending from a forefoot portion to a heel portion (as seen in Fig.11), wherein the base area comprises a weft-knitted yarn layer (112) and a synthetic filament layer (114 of 111; Fig.6A, para.31) coupled to the weft-knitted yarn layer (para.27), the base area having a support area (i.e. medial & lateral sides of 300) having a first plurality of apertures (i.e. first row of 134) formed in the weft-knitted yarn layer and a second area (i.e. toe area of 300) having a plurality of second apertures (i.e. second row of 134) formed in the weft knitted yarn layer (Fig.8C; para.39). Dua does not specifically teach that the synthetic filament is a monofilament and a characteristic of the first apertures is different than the characteristic of the second apertures. However, Huffa teaches a knit upper which may be formed of natural or synthetic fibers/filament created as a monofilament yarn or a multifilament yarn, in order to impart a variety of physical properties such as strength, stretch, recovery, fit, and durability (para.47); and the knit upper (Abstract) having apertures, with a characteristic of first apertures (163 or 164) being different than a characteristic of second apertures (164 or 163)(para.68; Fig.9 & 11), such that one area has less stretching than a second area (i.e. due to the aperture size or density). When in combination Dua and Huffa teach the support area (of Dua) has less stretching than 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Huffa, as a simple substitution of one well known type of yarn for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the base layer of Dua, to include a plurality of apertures with different sizes, as taught by Huffa, in order to provide a knit material that assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear.
Modified Dua also does not disclose wherein only synthetic monofilament of the synthetic monofilament layer is disposed across the plurality of first apertures and the plurality of second apertures. However, Cournoyer teaches a double knit material having a yarn layer (i.e. face layer) and a second layer (i.e. back layer)(Fig.3), the yarn layer having a plurality of first apertures (as seen in Fig.4 at B-E & Fig.7, group of four apertures) and second apertures (as seen in Fig.4 at B-E & Fig.7, second group of four apertures), the second layer is disposed across the plurality of first apertures and the plurality of second apertures (as seen in Fig.4 & 5).  When in combination modified Dua and Cournoyer teach wherein only synthetic monofilament of the synthetic monofilament layer is disposed across the plurality of first apertures and the plurality of 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the apertures of Dua, to be located in the face layer such that the back layer spans the apertures, as taught by Cournoyer, in order to provide a knit material that not only assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear, but also provides a durable knit upper by stabilizing the aperture such that it does not deform from its desired shape and does not allow for debris to freely enter the shoe when the footwear is being worn. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Regarding Claim 10, Dua discloses an article of footwear of claim 8, wherein the base area (302) further comprises (via bonding) a fuse yarn (114 of 303; para.51-52).

Regarding Claim 12, Dua discloses an article of footwear of claim 11, wherein the reinforced toe area comprises a fuse yarn (114 of 303)(para.51-52).
Regarding Claim 13, Dua discloses an article of footwear of claim 11, wherein the reinforced toe area (area of 303) is reinforced by a polymer material coating (114 of 303 in liquid state; para.23 & 51-52) applied to a surface of the base area (302)(Fig.11 & 4B).
Regarding Claim 14, Dua discloses an article of footwear of claim 8, wherein the base area (302) further comprises a reinforced heel area (area of 304)(para.51-52).
Regarding Claim 15, Dua discloses an article of footwear of claim 8, wherein the support area comprises a medial area (i.e. medial & lateral sides of 300; Fig.11).
Regarding Claim 16, Dua discloses an article of footwear of claim 8, wherein the support area comprises a lateral area (i.e. medial & lateral sides of 300; Fig.11).
Regarding Claim 17, Dua discloses an article of footwear of claim 8, wherein the support area comprises a medial area and a lateral area (i.e. medial & lateral sides of 300; Fig.11).
Regarding Claim 18, Dua discloses an article of footwear of claim 8, wherein the article of footwear is a sports shoe (para.49).

Regarding Claim 20, Dua discloses an article of footwear of claim 8, wherein at least a portion of the base layer is three dimensionally molded (as seen in Fig.11, 302 is three dimensionally molded, inasmuch as has been claimed by Applicant, in that it has been formed into a 3D article).

2.	Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260), Huffa (US 2012/0234052), and Cournoyer (US 4,891,985), in view of Dojan (US 2011/0088282).
Regarding Claim 9, Dua, Huffa, and Cournoyer disclose the invention substantially as claimed above. Dua does not disclose wherein the plurality of first apertures have a diameter in the range of 1-2 mm. However, Dojan teaches a shoe upper formed of a knit material (para.42) having a plurality of apertures (31-34) with a diameter of 2mm (para.28-29).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the first and second aperture size of Dua to have a diameter of 2mm, as taught by Dojan, in order to provide a footwear upper with optimum ventilation for keeping a user’s foot dry and comfortable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of Application No. 16/179748. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of Application No. 16/179748 (reference application). Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. 
4.	Applicant’s Remarks: Applicant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would impart the desired variety of physical properties, as Huffa never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Huffa indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Applicant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Huffa do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be 
	Examiner’s Response: Examiner respectfully disagrees. The teachings of Huffa are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper (para.47 & 51). Additionally, Huffa does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Huffa’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting a shoe upper. Applicant’s argument that the Office did not provide reasoning for the combination is not found persuasive as the Office clearly detailed several reason on Pages 4-5 and 7-9 of the Office Action filed 11/16/2020. Applicant asserts the Office's intended use/design choice rationale is also flawed, because the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Again, the teachings of Huffa plainly lay out the known variety of yarns, and that such a modification merely involves selecting a known material based on its suitability for its intended use (para.47 & 51). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight 

5.	Applicant’s Remarks: Applicant asserts Cournoyer does not discuss any kind of yarn disposed across apertures and Cournoyer's figures merely show varying a knitting pattern of yarn to form holes in Cournoyer's fabric. Also, that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric; additionally asserting that the annotated Figure proposed by the Office shows the lateral boundaries wider than the aperture would be. Further arguing that neither Dua, Huffa, nor Cournoyer disclose or even suggest using a monofilament layer to "reduce the stretchability" of a fabric as claimed; to the extent that the Office is arguing that this 
Examiner’s Response: Examiner respectfully disagrees and notes that Applicant appears to not understand the disclosure of Cournoyer, which clearly discloses that the hole is formed in one layer of the knit material to reveal the layer behind it; as seen in Fig.4 at B-E one can clearly see that the stitch in the face layer creates and aperture that reveals the back layer yarn behind (See annotated Figure included below for illustration of where the aperture is located in the face layer, with the yarn of the back layer clearly spanning the aperture). Applicant’s argument that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric, is not found persuasive as Cournoyer very specifically discusses the apertures in the face layer (Col.5, lines 29-49) and such description is consistent with Cournoyer’s Figures. Additionally, the lateral boundaries in the annotated Figure of Cournoyer are consistent with Cournoyer’s specification and Figure, showing the aperture created by the tuck stitch. It is well known in the knitting art a tuck stitch that creates an aperture in the face layer of a double knit would not close in on itself from the sides, particularly when the entire point of the tuck stitch is to form an aperture in the face layer that remains open for air flow. Therefore, Applicant’s argument here and in the affidavit is not found persuasive as it does not align with the teachings of Cournoyer, which are readily understood by one of ordinary skill in the art. The Office Action also clearly stated that, when in combination, modified Dua and Cournoyer teach wherein the synthetic monofilament layer is disposed across the plurality of first apertures and the plurality of second apertures and, the synthetic monofilament layer is configured to reduce the 

    PNG
    media_image1.png
    530
    325
    media_image1.png
    Greyscale


In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732